DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       MICHAEL F. BRANDES a/k/a MICHAEL BRANDES,
     STEPHANIE M. BRANDES a/k/a STEPHANIE BRANDES,
                  WILLIAM BRANDES, and
 UNKNOWN TENANT IN POSSESSION OF THE SUBJECT PROPERTY,
                        Appellants,

                                     v.

                      WELLS FARGO BANK, N.A.,
                             Appellee.

                              No. 4D17-2664

                              [August 2, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312016CA000354XXXX.

   D. John Rhodeback and J. Garry Rooney of Rooney & Rooney, P.A.,
Vero Beach, for appellant.

   Sara F. Holladay-Tobias and Emily Rottmann of McGuire Woods, LLP,
Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.